            Case 2:20-cv-01926-MMB Document 39 Filed 07/28/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 Lasheena Sipp- Lipscomb, et al.
           v.
                                                                      Civil Action No. 2:20-cv-01926-MMB
 Einstein Physicians Pennypack Pediatrics, et
 al.




                                        ORDER RE: MOTIONS TO DISMISS

          AND NOW this 28th day of July, 2020, having reviewed the Einstein Defendants’

Motion to Dismiss (ECF ), the St. Christopher’s Defendants’ Motion to Dismiss (ECF 18), and

the Concodora Defendants’ Motion to Dismiss (ECF 25), and the responses thereto, the Court

hereby ORDERS that:

                1. The Einstein Defendants’ Motion to Dismiss is DENIED;

                2. The St. Christopher’s Defendants’ Motion to Dismiss is DENIED; and

                3. The Concodora Defendants’ Motion to Dismiss is GRANTED as to the prayer for

                     punitive damages against Urology for Children, LLC, and DENIED otherwise.



                                                             BY THE COURT:


                                                             s/ Michael M. Baylson
                                                             _______________________________
                                                             MICHAEL M. BAYLSON
                                                             United States District Court Judge

O:\CIVIL 20\20-1926 Sipp-Lipscomb v Einstein Phys\20cv1926 order re MtDs.docx
